         Case 1:21-cv-00213-CJN Document 14 Filed 03/26/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 US DOMINION, INC., DOMINION
 VOTING SYSTEMS, INC., and DOMINION               )
 VOTING SYSTEMS CORPORATION,                      )
                                                  )
        Plaintiffs,                               )
                                                  )
            v.                                    )     Case No. 1:21-cv-00213-CJN
                                                  )
 RUDOLPH W. GIULIANI,                             )
                                                  )
        Defendant.                                )
                                                  )

                       PLAINTIFFS’ MOTION FOR
    ADMISSION PRO HAC VICE OF ATTORNEY STEPHEN SHACKELFORD, JR.

       Pursuant to Local Civil Rule 83.2(d) of the United States District Court for the District of

Columbia, Plaintiffs US Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting

Systems Corporation move for the admission and appearance of attorney Stephen Shackelford, Jr.

pro hac vice in the above-entitled action. This motion is supported by the Declaration of Stephen

Shackelford, Jr., filed herewith. As set forth in Mr. Shackelford’s declaration, he is admitted and

in good standing in the following bars and courts: State Bars of New York, Texas and Virginia;

all New York, Texas, and Virginia State Courts; the United States District Courts for the Southern

District of New York, Eastern District of New York, Northern District of Texas, Eastern District

of Texas, and District of Colorado; U.S. Court of Appeals for the Second Circuit; and the U.S.

Supreme Court.
         Case 1:21-cv-00213-CJN Document 14 Filed 03/26/21 Page 2 of 3




       This motion is supported and signed by Thomas A. Clare, P.C., an active and sponsoring

member of the Bar of this Court.


 Dated: March 26, 2021                 Respectfully submitted,

                                       /s/ Thomas A. Clare, P.C.
                                       Thomas A. Clare, P.C. (D.C. Bar No. 461964)
                                       Megan L. Meier (D.C. Bar No. 985553)
                                       Dustin A. Pusch (D.C. Bar No. 1015069)
                                       CLARE LOCKE LLP
                                       10 Prince Street
                                       Alexandria, VA 22314
                                       Telephone: (202) 628-7400
                                       tom@clarelocke.com
                                       megan@clarelocke.com
                                       dustin@clarelocke.com

                                       Justin A. Nelson (D.C. Bar No. 490347)
                                       SUSMAN GODFREY L.L.P.
                                       1000 Louisiana Street, Suite 5100
                                       Houston, TX 77002
                                       Telephone: (713) 653-7895
                                       Facsimile: (713) 654-6666
                                       jnelson@susmangodfrey.com

                                       Counsel for Plaintiffs




                                              2
         Case 1:21-cv-00213-CJN Document 14 Filed 03/26/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document will be filed with

the Clerk of Court using the CM/ECF system and sent via email on March 26, 2021 to the

following:


Joseph Sibley, Esq.
Camara & Sibley, LLP
4400 Post Oak Parkway, Suite 2700
Houston, TX 77027
Email: sibley@camarasibley.com

Counsel for Defendant Rudolph Giuliani


                                            /s/ Thomas A. Clare, P.C.
                                            Thomas A. Clare, P.C.




                                               3
